DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 09, 2020 and January 25, 2022 have been considered by the Examiner and made of record in the application file.

	
	Election/Restrictions
Applicant's election with traverse of group I in the reply filed on March 21, 2022 is acknowledged.  The traversal is on the ground(s) that the groups contain same or corresponding technical features.  This is not found persuasive because those features are taught by Kim et al. (US 2015/0271726) and Kim et al. (US 2017/0105162) (see rejection below), therefore, they are not special features. On the other hand, Group I includes a feature performing… a migration operation of a related high-level configuration of a PDU session anchored to the source secondary node by the UE that is not part of Group II. Group II also includes a feature performing, in case of being in the air interface inactive state and based on RRM measurement configuration information of a source secondary node and a master node, air interface RRM measurements on candidate target serving cells at the source secondary node and the master node to determine a current mobile environment that is not part of Group I.
However, if the invention of Group I is found to be allowable and an allowable subject matter can be implemented in both groups, the Examiner will indicate to Applicant to consider to rejoin the groups.
The requirement is still deemed proper and is therefore made FINAL.
	

Claim Objections
Claims 14-17 and 28 objected to because of the following informalities:  The claims are non- elected due to a restriction requirement, therefore, their status should be  “withdrawn”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0271726, hereinafter Publication ‘729) in view of Kim et al. (US 2017/0105162, hereinafter Publication ‘162)
Regarding claim 1, Publication ‘726  teaches a method for maintaining an air interface inactive state, applied to a base station, comprising: 
receiving an RRC uplink notification message sent by a UE, wherein the RRC uplink notification message carries information notifying that the UE is out of coverage of a serving cell under a source secondary node (the terminal 605 which are performing an DC operation through the MENB 607 and the SENB 610 moves out of a coverage of the SENB 610 at an arbitrary timing point, the terminal 605 transmits a measurement result report message to the MENB 607 to inform that the terminal 605 moves out of the coverage of the SENB 610 – par [0300]); 
performing, based on the RRC uplink notification message, a migration operation of a related high-level configuration of a PDU session anchored to the source secondary node by the UE (FIG. 11 shows UE 605 is in communication with old SENB 610 via a SGC bearer which corresponds to “PDU session anchored to the source secondary node” – par [0282]), wherein a migration target node is a target secondary node or a current master node (The MENB 607 recognizes channel quality degradation of a current SCG based on a measurement result of the terminal 605, and determines to set up a connection with a new SENB 1109 – par [0300]. ); and 
sending an RRC downlink reply message to the UE after performing the migration operation of the high-level configuration, wherein the RRC downlink reply message carries migration operation completion indication information (The MENB 607 transmits an RRC connection reconfiguration message that instructs the terminal 605 to release a current SCG/SENB, add a new SCG/SENB, and reestablish an offload to the terminal 605 at operation 1135. The RRC connection reconfiguration message includes information indicating release of the current SCG/SENB, and information indicating new SCG/SENB configuration. For example, the information indicating the release of the current SCG/SENB may be information indicating that all SCells belonging to an SCG among SCells which are currently configured are released, and the information indicating new SCG/SENB configuration includes information indicating that the new SCell belongs to an SCG – par [0309]. “Information indicating release of the current SCG/SENB, and information indicating new SCG/SENB configuration” corresponds to claimed “migration operation completion indication information”); and 
maintaining the UE in a dual- connectivity or single-connectivity air interface inactive state (par [0318]).
Publication ‘726 does not teach RRC uplink notification message.
However, Publication ‘162 teaches RRC uplink notification message (The measurement report may use an RRC signaling – par [0096]).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skilled in the art to use RRC protocol to, as taught by Publication ‘162 in Publication ‘706 allow communications to be performed regardless states of a mobile communication device. 
Regarding claim 26,  Publication ‘726 in view of Publication ‘162 teaches claim 1 and further teaches an electronic device, comprising a memory, a processor, and a computer program stored on the memory and executable by the processor, wherein the processor performs the method of claim 1 when executing the computer program (FIG. 18, par [0496]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Publication ‘729 in view of Publication ‘162 and further in view of R3-162147 (“Discussion on pure paging area change if X2 absent”, 3GPP TSG-RAN, Samsung, October 2016; listed by IDS filed January 25, 2022).
Regarding claim 2,  Publication ‘726 in view of Publication ‘162 teaches claim 1 but fails to teach wherein the RRC uplink notification message is an RRC Connection Resume Request message; and the RRC downlink reply message is an RRC Connection Resume Reject message.
However, R3-162147 teaches wherein the RRC uplink notification message is an RRC Connection Resume Request message; and the RRC downlink reply message is an RRC Connection Resume Reject message (FIG 2.2-1)
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skilled in the art to use RRC protocol to, as taught by R3-162147 in Publication ‘706 to allow communications to be continued upon UE having moved during low power state. 

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Publication ‘729 in view of Publication ‘162 and further in view of Kim et al. (US 2019/0215863, hereinafter Publication  ‘863).
Regarding claim 3,  Publication ‘726 in view of Publication ‘162 teaches claim 1 but fails to teach
wherein the performing the migration operation of the related high-level configuration of the PDU session anchored to the source secondary node by the UE comprises: acquiring source secondary node-side UE context information, wherein the acquiring the source secondary node-side UE context information comprises: finding, based on context index information and through indexing, source secondary node- side UE context information which is stored locally by the master node; or sending the source secondary node a context information request message which carries related UE context index information on the source secondary node; and receiving, by the master node, a context information response message responded by the source secondary node, wherein the context information response message carries source secondary node-side UE context information stored on the source secondary node and found by the source secondary node based on the UE context index information.
However, Publication  ‘863 teaches wherein the performing the migration operation of the related high-level configuration of the PDU session anchored to the source secondary node by the UE comprises: acquiring source secondary node-side UE context information, wherein the acquiring the source secondary node-side UE context information comprises: finding, based on context index information and through indexing, source secondary node- side UE context information which is stored locally by the master node; or sending the source secondary node a context information request message which carries related UE context index information on the source secondary node; and receiving, by the master node, a context information response message responded by the source secondary node, wherein the context information response message carries source secondary node-side UE context information stored on the source secondary node and found by the source secondary node based on the UE context index information (base station 2g-03 … performs a procedure of retrieving the UE context from the existing base station 2g-02 - par [0213)
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skilled in the art to use RRC protocol to, as taught by Publication  ‘863 in Publication ‘706 allow communications to be continued upon UE having moved during low power state. 
Regarding claim 11,  Publication ‘726 in view of Publication ‘162 and ‘683 teaches claim 3, and further teaches wherein the performing the migration operation of the related high-level configuration of the PDU session anchored to the source secondary node by the UE further comprises: sending a context information release message to the source secondary node to enable the source secondary node to release the locally stored source secondary node-side UE context information based on the context information release message (the MENB 607 transmits an SENB addition/modification indication message to the old SENB 610 in order to release the SCG and offload bearer of the old SENB 610 at operation 1125 – par [0305]).

Claims 4-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Publication ‘729 in view of Publication ‘162 and further in view of Publication  ‘863 and further in view of Shih et al. (US 2018/0234890, hereinafter Shih.)
Regarding claim 4,  Publication ‘726 in view of Publication ‘162 and  ‘863 teaches claim 3 but fails to teach wherein the RRC uplink notification message comprises context index information allocated by the source secondary node to the UE, an identifier (ID) of a new serving cell under the target secondary node, and secondary node update indication information.
However, Shih teaches wherein the RRC uplink notification message comprises context index information allocated by the source secondary node to the UE, an identifier (ID) of a new serving cell under the target secondary node, and secondary node update indication information (RRC_INACTIVE UE 902 determines that it is moving or has moved out of the RNA in which the assistant gNB1 906 is situated. As a result, the RRC_INACTIVE UE 902 initiates an RNA update, to remove the information of the RRC_INACTIVE UE 902 stored on the first assistant gNB (e.g., the assistant gNB1 906) by using a UE Assistance Delete message from the anchor gNB, (e.g., the anchor gNB 904), and to update the RAN notification list. … The RRC_INACTIVE UE 902 may send its RRC resume ID and/or I-RNTI and the anchor gNB cell ID (RAN area ID or tracking area ID) – par [0081])
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skilled in the art to incorporate features as taught by Shih in Publication ‘706 to allow an inactive UE to quickly reestablish or resume an RRC connection with a target gNB.
 Regarding claim 5,  Publication ‘726 in view of Publication ‘162 and  ‘863 teaches claim 3 but fails to teach RRC uplink notification message comprises context index information allocated by the source secondary node to the UE and secondary node release indication information.
However, Shih teaches RRC uplink notification message comprises context index information allocated by the source secondary node to the UE and secondary node release indication information (RRC_INACTIVE UE 902 determines that it is moving or has moved out of the RNA in which the assistant gNB1 906 is situated. As a result, the RRC_INACTIVE UE 902 initiates an RNA update, to remove the information of the RRC_INACTIVE UE 902 stored on the first assistant gNB (e.g., the assistant gNB1 906) by using a UE Assistance Delete message from the anchor gNB, (e.g., the anchor gNB 904), and to update the RAN notification list. … The RRC_INACTIVE UE 902 may send its RRC resume ID and/or I-RNTI and the anchor gNB cell ID (RAN area ID or tracking area ID) – par [0081]. the anchor gNB may even release UE context, and the CN may deliver the UE context to the assistant gNB – par [0093])
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skilled in the art to incorporate features as taught by Shih in Publication ‘706 to allow an inactive UE to quickly reestablish or resume an RRC connection with a target gNB.
Regarding claim 6,  Publication ‘726 in view of Publication ‘162,  ‘863 Shih teaches claim 4 but fails to teach wherein the RRC uplink notification message further comprises a P-I-RNTI or S-I-RNTI allocated by the master node to the UE and UE RRM measurement result information.
However, Shih teaches wherein the RRC uplink notification message further comprises a P-I-RNTI or S-I-RNTI allocated by the master node to the UE and UE RRM measurement result information (RRC_INACTIVE UE 902 determines that it is moving or has moved out of the RNA in which the assistant gNB1 906 is situated. As a result, the RRC_INACTIVE UE 902 initiates an RNA update, to remove the information of the RRC_INACTIVE UE 902 stored on the first assistant gNB (e.g., the assistant gNB1 906) by using a UE Assistance Delete message from the anchor gNB, (e.g., the anchor gNB 904), and to update the RAN notification list. … The RRC_INACTIVE UE 902 may send its RRC resume ID and/or I-RNTI and the anchor gNB cell ID (RAN area ID or tracking area ID) – par [0081])
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skilled in the art to incorporate features as taught by Shih in Publication ‘706 to allow an inactive UE to quickly reestablish or resume an RRC connection with a target gNB.
Regarding claim 7,  Publication ‘726 in view of Publication ‘162,  ‘863 Shih teaches claim 4 and further teaches wherein after acquiring the source secondary node-side UE context information, the performing the migration operation of the related high-level configuration of the PDU session anchored to the source secondary node by the UE further comprises: sending a secondary node notification message to the target secondary node based on the ID of the new serving cell under the target secondary node reported by the UE, wherein the secondary node notification message comprises the source secondary node-side UE context information (The MENB 607 transmits an SENB addition/modification indication message that requests SCG addition and bearer establishment to the new SENB 1109 at operation 1115. The SENB addition/modification indication message may include current configuration information of the terminal 605 (e.g., AS-config, refer to the LTE standard 36.331), configuration information of an EPS bearer which is configured for the terminal 605  – par [0301]).
Regarding claim 8,  Publication ‘726 in view of Publication ‘162,  ‘863 Shih teaches claim 7 and further teaches wherein after sending the secondary node notification message to the target secondary node, the method further comprises: receiving a secondary node notification acknowledgement message sent by the target secondary node, wherein the secondary node notification acknowledgement message comprises node-side downlink transmission address information for bearing a migrated PDU session anchored to a secondary node (Upon determining to accept the SENB addition request, the new SENB 1109 selects serving cells to be allocated to the terminal 605, and determines information related to the serving cell, for example, frequency information of the serving cell (e.g., EARFCN, refer to the LTE standard 36.331), PCI information of the serving cell (refer to the LTE standard 36.331), downlink related information of the serving cell (e.g., downlink bandwidth information, downlink HARQ feedback channel configuration information, and the like), uplink related information of the serving cell (e.g., uplink bandwidth information, PUCCH configuration information, and the like), and the like – par [0303] The new SENB 1109 performs an operation related to an offload bearer at operation 1117. If the offload bearer is an SCG bearer, the new SENB 1109 establishes a PDCP layer entity and an RLC layer entity for the SCG bearer. If the offload bearer is a multi-bearer, the new SENB 1109 establishes an RLC layer entity for the multi-bearer. The new SENB 1109 establishes a MAC layer entity for the offload bearer of the terminal 605 – par [0304]).
Regarding claim 9,  Publication ‘726 in view of Publication ‘162,  ‘863 Shih teaches claim 7 and further teaches wherein the performing the migration operation of the related high-level configuration of the PDU session anchored to the source secondary node by the UE further comprises: reconfiguring master node-side downlink transmission address information for bearing a migrated PDU session (The RRC connection reconfiguration message may include offload bearer reconfiguration information. The offload bearer reconfiguration information is information for instructing to reestablish an offload bearer from an SCG bearer of an old SENB to an SCG bearer of a new SENB or reestablish an offload bearer from a multi-bearer of an old SENB to a multi-bearer of a new SENB, and may further include new PDCP configuration information for the bearers – par [0310])
Regarding claim 12,  Publication ‘726 in view of Publication ‘162,  ‘863 Shih teaches claim 7 and further teaches wherein the RRC downlink reply message comprises context index information corresponding to target secondary node-side UE context information and comprises secondary node update completion indication information (The MENB 607 transmits an RRC connection reconfiguration message that instructs the terminal 605 to release a current SCG/SENB, add a new SCG/SENB, and reestablish an offload to the terminal 605 at operation 1135. The RRC connection reconfiguration message includes information indicating release of the current SCG/SENB, and information indicating new SCG/SENB configuration. For example, the information indicating the release of the current SCG/SENB may be information indicating that all SCells belonging to an SCG among SCells which are currently configured are released, and the information indicating new SCG/SENB configuration includes information indicating that the new SCell belongs to an SCG – par [0309]. “Information indicating release of the current SCG/SENB, and information indicating new SCG/SENB configuration” corresponds to claimed “migration operation completion indication information”).
Regarding claim 13,  Publication ‘726 in view of Publication ‘162,  ‘863 Shih teaches claim 5 and further teaches wherein the RRC downlink reply message comprises secondary node release completion indication information (The MENB 607 transmits an RRC connection reconfiguration message that instructs the terminal 605 to release a current SCG/SENB, add a new SCG/SENB, and reestablish an offload to the terminal 605 at operation 1135. The RRC connection reconfiguration message includes information indicating release of the current SCG/SENB, and information indicating new SCG/SENB configuration. For example, the information indicating the release of the current SCG/SENB may be information indicating that all SCells belonging to an SCG among SCells which are currently configured are released, and the information indicating new SCG/SENB configuration includes information indicating that the new SCell belongs to an SCG – par [0309]. “Information indicating release of the current SCG/SENB, and information indicating new SCG/SENB configuration” corresponds to claimed “migration operation completion indication information”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Publication ‘729 in view of Publication ‘162, ‘863, and Shih and further in view of  Bharatia (US 2018/0270778).
Regarding claim 10,  Publication ‘726 in view of Publication ‘162,  ‘863 Shih teaches claim 8 but fails to teach wherein the performing the migration operation of the related high-level configuration of the PDU session anchored to the source secondary node by the UE further comprises: sending an AMF/SMF a PDU session resource modification indication message which carries node-side downlink transmission address information for bearing the migrated PDU session.
However, Bharatia teaches wherein the performing the migration operation of the related high-level configuration of the PDU session anchored to the source secondary node by the UE further comprises: sending an AMF/SMF a PDU session resource modification indication message which carries node-side downlink transmission address information for bearing the migrated PDU session (par [0299])
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skilled in the art to use RRC protocol to allow an UE to quickly adapt to communication in a new network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/               Primary Examiner, Art Unit 2642